(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 BANK OF AMERICA CORP. ET AL. v. CITY OF MIAMI,

                  FLORIDA 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

    No. 15–1111. Argued November 8, 2016—Decided May 1, 2017*
The City of Miami filed suit against Bank of America and Wells Fargo
  (Banks), alleging violations of the Fair Housing Act (FHA or Act).
  The FHA prohibits, among other things, racial discrimination in con-
  nection with real-estate transactions, 42 U.S. C. §§3604(b), 3605(a),
  and permits any “aggrieved person” to file a civil damages action for
  a violation of the Act, §§3613(a)(1)(A), (c)(1). The City’s complaints
  charge that the Banks intentionally targeted predatory practices at
  African-American and Latino neighborhoods and residents, lending
  to minority borrowers on worse terms than equally creditworthy
  nonminority borrowers and inducing defaults by failing to extend re-
  financing and loan modifications to minority borrowers on fair terms.
  The City alleges that the Banks’ discriminatory conduct led to a dis-
  proportionate number of foreclosures and vacancies in majority-
  minority neighborhoods, which impaired the City’s effort to assure
  racial integration, diminished the City’s property-tax revenue, and
  increased demand for police, fire, and other municipal services. The
  District Court dismissed the complaints on the grounds that (1) the
  harms alleged fell outside the zone of interests the FHA protects and
  (2) the complaints failed to show a sufficient causal connection be-
  tween the City’s injuries and the Banks’ discriminatory conduct. The
  Eleventh Circuit reversed.
Held:
     1. The City is an “aggrieved person” authorized to bring suit under
  the FHA. In addition to satisfying constitutional standing require-
——————
  *Together with No. 15–1112, Wells Fargo & Co. et al. v. City of Mi-
ami, Florida, also on certiorari to the same court.
2                 BANK OF AMERICA CORP. v. MIAMI

                                   Syllabus

    ments, see Spokeo, Inc. v. Robins, 578 U. S. ___, ___, a plaintiff must
    show that the statute grants the plaintiff the cause of action he or
    she asserts. It is presumed that a statute ordinarily provides a cause
    of action “only to plaintiffs whose interests ‘fall within the zone of in-
    terests protected by the law invoked.’ ” Lexmark Int’l, Inc. v. Static
    Control Components, Inc., 572 U. S. ___, ___.
       The City’s claims of financial injury are, at the least, “arguably
    within the zone of interests” the FHA protects. Association of Data
    Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 153.
    The FHA defines an “aggrieved person” as “any person who” either
    “claims to have been injured by a discriminatory housing practice” or
    believes that such an injury “is about to occur,” 8 U.S. C. §3602(i).
    This Court has said that the definition of “person aggrieved” in the
    original version of the FHA “showed ‘a congressional intention to de-
    fine standing as broadly as is permitted by Article III of the Constitu-
    tion,’ ” Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 209;
    and has held that the Act permits suit by parties similarly situated to
    the City, see, e.g., Gladstone, Realtors v. Village of Bellwood, 441
U.S. 91 (village alleging that it lost tax revenue and had the racial
    balance of its community undermined by racial-steering practices).
    Against the backdrop of those decisions, Congress did not materially
    alter the definition of person “aggrieved” when it reenacted the cur-
    rent version of the Act.
       The Banks nonetheless contend that the definition sets boundaries
    that fall short of those the Constitution sets. Even assuming that
    some form of their argument is valid, this Court concludes that the
    City’s financial injuries fall within the zone of interests that the FHA
    protects. The City’s claims are similar in kind to those of the Village
    of Bellwood, which the Court held in Gladstone, supra, could bring
    suit under the FHA. The Court explained that the defendants’ dis-
    criminatory conduct adversely affected the village by, among other
    things, producing a “significant reduction in property values [that]
    directly injures a municipality by diminishing its tax base, thus
    threatening its ability to bear the costs of local government and to
    provide services.” Id., at 110–111. The City’s alleged economic inju-
    ries thus arguably fall within the FHA’s zone of interests, as this
    Court has previously interpreted that statute. Stare decisis princi-
    ples compel the Court’s adherence to those precedents, and principles
    of statutory interpretation demand that the Court respect Congress’
    decision to ratify those precedents when it reenacted the relevant
    statutory text. Pp. 5–9.
       2. The Eleventh Circuit erred in concluding that the complaints
    met the FHA’s proximate-cause requirement based solely on the find-
    ing that the City’s alleged financial injuries were foreseeable results
                     Cite as: 581 U. S. ____ (2017)                      3

                                Syllabus

  of the Banks’ misconduct. A claim for damages under the FHA is
  akin to a “tort action,” Meyer v. Holley, 537 U.S. 280, 285, and is thus
  subject to the common-law requirement that loss is attributable “ ‘to
  the proximate cause, and not to any remote cause,’ ” Lexmark, 572
  U. S., at ___. The proximate-cause analysis asks “whether the harm
  alleged has a sufficiently close connection to the conduct the statute
  prohibits.” Id., at ___. With respect to the FHA, foreseeability alone
  does not ensure the required close connection. Nothing in the statute
  suggests that Congress intended to provide a remedy for any foresee-
  able result of an FHA violation, which may “ ‘cause ripples of harm to
  flow ’ ” far beyond the defendant’s misconduct, Associated Gen. Con-
  tractors of Cal., Inc. v. Carpenters, 459 U.S. 519, 534; and doing so
  would risk “massive and complex damages litigation,” id., at 545.
  Rather, proximate cause under the FHA requires “some direct rela-
  tion between the injury asserted and the injurious conduct alleged.”
  Holmes v. Securities Investors Protection Corporation, 503 U.S. 258,
  268. The Court has repeatedly applied directness principles to stat-
  utes with “common-law foundations.” Anza v. Ideal Steel Supply
  Corp., 547 U.S. 451, 457. “ ‘ The general tendency ’ ” in these cases,
  “ ‘in regard to damages at least, is not to go beyond the first step.’ ”
  Hemi Group, LLC v. City of New York, 559 U.S. 1, 10. What falls
  within that step depends in part on the “nature of the statutory cause
  of action,” Lexmark, supra, at ___, and an assessment “ ‘ of what is
  administratively possible and convenient, ’ ” Holmes, supra, at 268.
      The Court declines to draw the precise boundaries of proximate
  cause under the FHA, particularly where neither the Eleventh Cir-
  cuit nor other courts of appeals have weighed in on the issue. In-
  stead, the lower courts should define, in the first instance, the con-
  tours of proximate cause under the FHA and decide how that
  standard applies to the City’s claims for lost property-tax revenue
  and increased municipal expenses. Pp. 10–12.
No. 15–1111, 800 F.3d 1262, and No. 15–1112, 801 F.3d 1258, vacated
 and remanded.

   BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. THOMAS, J.,
filed an opinion concurring in part and dissenting in part, in which
KENNEDY and ALITO, JJ., joined. GORSUCH, J., took no part in the con-
sideration or decision of the cases.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                        Nos. 15–1111 and 15–1112
                                  _________________


     BANK OF AMERICA CORPORATION, ET AL.,
                PETITIONERS
15–1111              v.
           CITY OF MIAMI, FLORIDA

     WELLS FARGO & CO., ET AL., PETITIONERS
15–1112               v.
            CITY OF MIAMI, FLORIDA
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                 [May 1, 2017]

  JUSTICE BREYER delivered the opinion of the Court.
  The Fair Housing Act (FHA or Act) forbids
    “discriminat[ing] against any person in the terms,
    conditions, or privileges of sale or rental of a dwelling,
    or in the provision of services or facilities in connec-
    tion therewith, because of race . . . .” 42 U.S. C.
    §3604(b).
It further makes it unlawful for
    “any person or other entity whose business includes
    engaging in residential real estate-related transac-
    tions to discriminate against any person in making
    available such a transaction, or in the terms or condi-
    tions of such a transaction, because of race . . . .”
    §3605(a).
2             BANK OF AMERICA CORP. v. MIAMI

                      Opinion of the Court

The statute allows any “aggrieved person” to file a civil
action seeking damages for a violation of the statute.
§§3613(a)(1)(A), 3613(c)(1). And it defines an “aggrieved
person” to include “any person who . . . claims to have been
injured by a discriminatory housing practice.” §3602(i).
   The City of Miami claims that two banks, Bank of Amer-
ica and Wells Fargo, intentionally issued riskier mortgages
on less favorable terms to African-American and Latino
customers than they issued to similarly situated white,
non-Latino customers, in violation of §§3604(b) and
3605(a). App. 185–197, 244–245, 350–362, 428. The City,
in amended complaints, alleges that these discriminatory
practices have (1) “adversely impacted the racial composi-
tion of the City,” id., at 232, 416; (2) “impaired the City’s
goals to assure racial integration and desegregation,”
ibid.; (3) “frustrate[d] the City’s longstanding and active
interest in promoting fair housing and securing the bene-
fits of an integrated community,” id., at 232–233, 416–417;
and (4) disproportionately “cause[d] foreclosures and
vacancies in minority communities in Miami,” id., at 229,
413. Those foreclosures and vacancies have harmed the
City by decreasing “the property value of the foreclosed
home as well as the values of other homes in the neigh-
borhood,” thereby (a) “reduc[ing] property tax revenues to
the City,” id., at 234, 418, and (b) forcing the City to spend
more on “municipal services that it provided and still must
provide to remedy blight and unsafe and dangerous condi-
tions which exist at properties that were foreclosed as a
result of [the Banks’] illegal lending practices,” id., at
233–234, 417. The City claims that those practices violate
the FHA and that it is entitled to damages for the listed
injuries.
   The Banks respond that the complaints do not set forth
a cause of action for two basic reasons. First, they contend
that the City’s claimed harms do not “arguably” fall within
the “zone of interests” that the statute seeks to protect,
                 Cite as: 581 U. S. ____ (2017)           3

                     Opinion of the Court

Association of Data Processing Service Organizations, Inc.
v. Camp, 397 U.S. 150, 153 (1970); hence, the City is not
an “aggrieved person” entitled to sue under the Act,
§3602(i). Second, they say that the complaint fails to draw
a “proximate-cause” connection between the violation
claimed and the harm allegedly suffered. In their view,
even if the City proves the violations it charges, the dis-
tance between those violations and the harms the City
claims to have suffered is simply too great to entitle the
City to collect damages.
   We hold that the City’s claimed injuries fall within the
zone of interests that the FHA arguably protects. Hence,
the City is an “aggrieved person” able to bring suit under
the statute. We also hold that, to establish proximate
cause under the FHA, a plaintiff must do more than show
that its injuries foreseeably flowed from the alleged statu-
tory violation. The lower court decided these cases on the
theory that foreseeability is all that the statute requires,
so we vacate and remand for further proceedings.
                             I
  In 2013, the City of Miami brought lawsuits in federal
court against two banks, Bank of America and Wells
Fargo. The City’s complaints charge that the Banks dis-
criminatorily imposed more onerous, and indeed “preda-
tory,” conditions on loans made to minority borrowers than
to similarly situated nonminority borrowers. App. 185–
197, 350–362.      Those “predatory” practices included,
among others, excessively high interest rates, unjustified
fees, teaser low-rate loans that overstated refinancing
opportunities, large prepayment penalties, and—when
default loomed—unjustified refusals to refinance or modify
the loans. Id., at 225, 402. Due to the discriminatory
nature of the Banks’ practices, default and foreclosure
rates among minority borrowers were higher than among
otherwise similar white borrowers and were concentrated
4            BANK OF AMERICA CORP. v. MIAMI

                     Opinion of the Court

in minority neighborhoods. Id., at 225–232, 408–415.
Higher foreclosure rates lowered property values and
diminished property-tax revenue. Id., at 234, 418. Higher
foreclosure rates—especially when accompanied by vacan-
cies—also increased demand for municipal services, such
as police, fire, and building and code enforcement services,
all needed “to remedy blight and unsafe and dangerous
conditions” that the foreclosures and vacancies generate.
Id., at 238–240, 421–423. The complaints describe statis-
tical analyses that trace the City’s financial losses to the
Banks’ discriminatory practices. Id., at 235–237; 419–420.
   The District Court dismissed the complaints on the
grounds that (1) the harms alleged, being economic and
not discriminatory, fell outside the zone of interests the
FHA protects; (2) the complaints fail to show a sufficient
causal connection between the City’s injuries and the
Banks’ discriminatory conduct; and (3) the complaints fail
to allege unlawful activity occurring within the Act’s 2-
year statute of limitations. The City then filed amended
complaints (the complaints now before us) and sought
reconsideration. The District Court held that the amended
complaints could solve only the statute of limitations
problem.      It consequently declined to reconsider the
dismissals.
   The Court of Appeals reversed the District Court. 800
F.3d 1262 (CA11 2015); 801 F.3d 1258 (CA11 2015). It
held that the City’s injuries fall within the “zone of inter-
ests,” Lexmark Int’l, Inc. v. Static Control Components,
Inc., 572 U. S. ___, ___ (2014) (slip op., at 10), that the
FHA protects. 800 F.3d, at 1274–1275, 1277 (relying on
Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205
(1972); Gladstone, Realtors v. Village of Bellwood, 441
U.S. 91 (1979); and Havens Realty Corp. v. Coleman, 455
U.S. 363 (1982)); 801 F.3d, at 1266–1267 (similar). It
added that the complaints adequately allege proximate
cause. 800 F.3d, at 1278; 801 F. 3d, at 1267. And it
                  Cite as: 581 U. S. ____ (2017)             5

                      Opinion of the Court

remanded the cases while ordering the District Court to
accept the City’s complaints as amended. 800 F.3d, at
1286; 801 F. 3d, at 1267.
  The Banks filed petitions for certiorari, asking us to
decide whether, as the Court of Appeals had in effect held,
the amended complaints satisfied the FHA’s zone-of-
interests and proximate-cause requirements. We agreed
to do so.
                              II
   To satisfy the Constitution’s restriction of this Court’s
jurisdiction to “Cases” and “Controversies,” Art. III, §2, a
plaintiff must demonstrate constitutional standing. To do
so, the plaintiff must show an “injury in fact” that is “fairly
traceable” to the defendant’s conduct and “that is likely
to be redressed by a favorable judicial decision.” Spokeo,
Inc. v. Robins, 578 U. S. ___, ___ (2016) (slip op., at 6)
(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–
561 (1992)). This Court has also referred to a plaintiff ’s
need to satisfy “prudential” or “statutory” standing re-
quirements. See Lexmark, 572 U. S., at ___–___, and n. 4
(slip op., at 6–9, and n. 4). In Lexmark, we said that the
label “ ‘prudential standing’ ” was misleading, for the re-
quirement at issue is in reality tied to a particular statute.
Ibid. The question is whether the statute grants the
plaintiff the cause of action that he asserts. In answering
that question, we presume that a statute ordinarily pro-
vides a cause of action “only to plaintiffs whose interests
fall within the zone of interests protected by the law in-
voked.” Id., at ___ (slip op., at 10) (internal quotation
marks omitted). We have added that “[w]hether a plaintiff
comes within ‘the zone of interests’ is an issue that re-
quires us to determine, using traditional tools of statutory
interpretation, whether a legislatively conferred cause of
action encompasses a particular plaintiff ’s claim.” Id.,
at ___ (slip op., at 8) (some internal quotation marks
6             BANK OF AMERICA CORP. v. MIAMI

                      Opinion of the Court

omitted).
   Here, we conclude that the City’s claims of financial
injury in their amended complaints—specifically, lost tax
revenue and extra municipal expenses—satisfy the “cause-
of-action” (or “prudential standing”) requirement. To use
the language of Data Processing, the City’s claims of in-
jury it suffered as a result of the statutory violations are, at
the least, “arguably within the zone of interests” that the
FHA protects. 397 U.S., at 153 (emphasis added).
   The FHA permits any “aggrieved person” to bring a
housing-discrimination lawsuit. 42 U.S. C. §3613(a). The
statute defines “aggrieved person” as “any person who”
either “claims to have been injured by a discriminatory
housing practice” or believes that such an injury “is about
to occur.” §3602(i).
   This Court has repeatedly written that the FHA’s defi-
nition of person “aggrieved” reflects a congressional intent
to confer standing broadly. We have said that the defini-
tion of “person aggrieved” in the original version of the
FHA, §810(a), 82 Stat. 85, “showed ‘a congressional inten-
tion to define standing as broadly as is permitted by Arti-
cle III of the Constitution.’ ” Trafficante, supra, at 209
(quoting Hackett v. McGuire Brothers, Inc., 445 F.2d 442,
446 (CA3 1971)); see Gladstone, supra, at 109 (similar);
Havens Realty, supra, at 372, 375–376 (similar); see also
Thompson v. North American Stainless, LP, 562 U.S. 170,
176 (2011) (“Later opinions, we must acknowledge, reiter-
ate that the term ‘aggrieved’ [in the FHA] reaches as far
as Article III permits”); Bennett v. Spear, 520 U.S. 154,
165–166 (1997) (“[Trafficante] held that standing was
expanded to the full extent permitted under Article III by
§810(a) of the Civil Rights Act of 1968”).
   Thus, we have held that the Act allows suits by white
tenants claiming that they were deprived benefits from
interracial associations when discriminatory rental prac-
tices kept minorities out of their apartment complex,
                  Cite as: 581 U. S. ____ (2017)            7

                      Opinion of the Court

Trafficante, 409 U.S., at 209–212; a village alleging that it
lost tax revenue and had the racial balance of its commu-
nity undermined by racial-steering practices, Gladstone,
441 U.S., at 110–111; and a nonprofit organization that
spent money to combat housing discrimination, Havens
Realty, 455 U.S., at 379. Contrary to the dissent’s view,
those cases did more than “sugges[t]” that plaintiffs simi-
larly situated to the City have a cause of action under the
FHA. Post, at 5. They held as much. And the dissent is
wrong to say that we characterized those cases as resting
on “ill-considered dictum.” Post, at 4 (quoting Thompson,
supra, at 176). The “dictum” we cast doubt on in Thomp-
son addressed who may sue under Title VII, the employ-
ment discrimination statute, not under the FHA.
   Finally, in 1988, when Congress amended the FHA, it
retained without significant change the definition of “per-
son aggrieved” that this Court had broadly construed.
Compare §810(a), 82 Stat. 85, with §5(b), 102 Stat. 1619–
1620 (codified at 42 U.S. C. §3602(i)) (changing “person
aggrieved” to “aggrieved person” and making other minor
changes to the definition). Indeed, Congress “was aware
of ” our precedent and “made a considered judgment to
retain the relevant statutory text,” Texas Dept. of Housing
and Community Affairs v. Inclusive Communities Project,
Inc., 576 U. S. ___, ___ (2015) (slip op., at 13). See H. R.
Rep. No. 100–711, p. 23 (1988) (stating that the “bill
adopts as its definition language similar to that contained
in Section 810 of existing law, as modified to reaffirm the
broad holdings of these cases” and discussing Gladstone
and Havens Realty); cf. Lorillard v. Pons, 434 U.S. 575,
580 (1978) (Congress normally adopts our interpretations
of statutes when it reenacts those statute without change).
   The Banks do not deny the broad reach of the words
“aggrieved person” as defined in the FHA. But they do
contend that those words nonetheless set boundaries that
fall short of those the Constitution sets. Brief for Petition-
8            BANK OF AMERICA CORP. v. MIAMI

                     Opinion of the Court

ers in No. 15–1112, p. 12 (Brief for Wells Fargo); Brief for
Petitioners in No. 15–1111, pp. 19–20 (Brief for Bank of
America). The Court’s language in Trafficante, Gladstone,
and Havens Realty, they argue, was exaggerated and
unnecessary to decide the cases then before the Court.
See Brief for Wells Fargo 19–23; Brief for Bank of America
27–33. Moreover, they warn that taking the Court’s words
literally—providing everyone with constitutional standing
a cause of action under the FHA—would produce a legal
anomaly. After all, in Thompson, 562 U.S., at 175–177,
we held that the words “ ‘person claiming to be aggrieved’ ”
in Title VII of the Civil Rights Act of 1964, the employ-
ment discrimination statute, did not stretch that statute’s
zone of interest to the limits of Article III. We reasoned
that such an interpretation would produce farfetched
results, for example, a shareholder in a company could
bring a Title VII suit against the company for discrimina-
torily firing an employee. Ibid. The Banks say it would be
similarly farfetched if restaurants, plumbers, utility com-
panies, or any other participant in the local economy could
sue the Banks to recover business they lost when people
had to give up their homes and leave the neighborhood as
a result of the Banks’ discriminatory lending practices.
Brief for Wells Fargo 18–19; Brief for Bank of America 22,
24–25. That, they believe, cannot have been the intent of
the Congress that enacted or amended the FHA.
   We need not discuss the Banks’ argument at length, for
even if we assume for argument’s sake that some form of it
is valid, we nonetheless conclude that the City’s financial
injuries fall within the zone of interests that the FHA
protects. Our case law with respect to the FHA drives
that conclusion. The City’s complaints allege that the
Banks “intentionally targeted predatory practices at African-
American and Latino neighborhoods and residents,” App.
225; id., at 409 (similar). That unlawful conduct led
to a “concentration” of “foreclosures and vacancies” in
                 Cite as: 581 U. S. ____ (2017)            9

                     Opinion of the Court

those neighborhoods. Id., at 226, 229, 410, 413. Those
concentrated “foreclosures and vacancies” caused “stagna-
tion and decline in African-American and Latino neigh-
borhoods.” Id., at 225, 409. They hindered the City’s
efforts to create integrated, stable neighborhoods. Id., at
186, 351. And, highly relevant here, they reduced prop-
erty values, diminishing the City’s property-tax revenue and
increasing demand for municipal services. Id., at 233–
234, 417.
   Those claims are similar in kind to the claims the Vil-
lage of Bellwood raised in Gladstone. There, the plaintiff
village had alleged that it was “ ‘injured by having [its]
housing market . . . wrongfully and illegally manipulated
to the economic and social detriment of the citizens of [the]
village.’ ” 441 U.S., at 95 (quoting the complaint; altera-
tions in original). We held that the village could bring
suit. We wrote that the complaint in effect alleged that
the defendant-realtors’ racial steering “affect[ed] the
village’s racial composition,” “reduce[d] the total number
of buyers in the Bellwood housing market,” “precipitate[d]
an exodus of white residents,” and caused “prices [to] be
deflected downward.” Id., at 110. Those circumstances
adversely affected the village by, among other things,
producing a “significant reduction in property values [that]
directly injures a municipality by diminishing its tax base,
thus threatening its ability to bear the costs of local gov-
ernment and to provide services.” Id., at 110–111 (empha-
sis added).
   The upshot is that the City alleges economic injuries
that arguably fall within the FHA’s zone of interests, as
we have previously interpreted that statute. Principles of
stare decisis compel our adherence to those precedents in
this context. And principles of statutory interpretation
require us to respect Congress’ decision to ratify those
precedents when it reenacted the relevant statutory text.
See supra, at 7.
10            BANK OF AMERICA CORP. v. MIAMI

                      Opinion of the Court 


                               III

   The remaining question is one of causation: Did the
Banks’ allegedly discriminatory lending practices proxi-
mately cause the City to lose property-tax revenue and
spend more on municipal services? The Eleventh Circuit
concluded that the answer is “yes” because the City plau-
sibly alleged that its financial injuries were foreseeable
results of the Banks’ misconduct. We conclude that fore-
seeability alone is not sufficient to establish proximate
cause under the FHA, and therefore vacate the judgment
below.
   It is a “ ‘well established principle of [the common] law
that in all cases of loss, we are to attribute it to the proxi-
mate cause, and not to any remote cause.’ ” Lexmark, 572
U. S., at ___ (slip op., at 13). We assume Congress “is
familiar with the common-law rule and does not mean to
displace it sub silentio” in federal causes of action. Ibid. A
claim for damages under the FHA—which is akin to a
“tort action,” Meyer v. Holley, 537 U.S. 280, 285 (2003)—is
no exception to this traditional requirement. “Proximate-
cause analysis is controlled by the nature of the statutory
cause of action. The question it presents is whether the
harm alleged has a sufficiently close connection to the
conduct the statute prohibits.” Lexmark, supra, at ___
(slip op., at 14).
   In these cases, the “conduct the statute prohibits” con-
sists of intentionally lending to minority borrowers on
worse terms than equally creditworthy nonminority bor-
rowers and inducing defaults by failing to extend refinanc-
ing and loan modifications to minority borrowers on fair
terms. The City alleges that the Banks’ misconduct led to
a disproportionate number of foreclosures and vacancies in
specific Miami neighborhoods. These foreclosures and
vacancies purportedly harmed the City, which lost property-
tax revenue when the value of the properties in those
neighborhoods fell and was forced to spend more on mu-
                 Cite as: 581 U. S. ____ (2017)          11

                     Opinion of the Court

nicipal services in the affected areas.
  The Eleventh Circuit concluded that the City adequately
pleaded that the Banks’ misconduct proximately caused
these financial injuries. 800 F.3d, at 1282. The court
held that in the context of the FHA “the proper standard”
for proximate cause “is based on foreseeability.” Id., at
1279, 1282. The City, it continued, satisfied that element:
Although there are “several links in the causal chain”
between the charged discriminatory lending practices and
the claimed losses, the City plausibly alleged that “none
are unforeseeable.” Id., at 1282.
  We conclude that the Eleventh Circuit erred in holding
that foreseeability is sufficient to establish proximate
cause under the FHA. As we have explained, proximate
cause “generally bars suits for alleged harm that is ‘too
remote’ from the defendant’s unlawful conduct.” Lexmark,
supra, at ___ (slip op., at 14). In the context of the FHA,
foreseeability alone does not ensure the close connection
that proximate cause requires. The housing market is
interconnected with economic and social life. A violation
of the FHA may, therefore, “ ‘be expected to cause ripples
of harm to flow’ ” far beyond the defendant’s misconduct.
Associated Gen. Contractors of Cal., Inc. v. Carpenters, 459
U.S. 519, 534 (1983). Nothing in the statute suggests
that Congress intended to provide a remedy wherever
those ripples travel. And entertaining suits to recover
damages for any foreseeable result of an FHA violation
would risk “massive and complex damages litigation.” Id.,
at 545.
  Rather, proximate cause under the FHA requires “some
direct relation between the injury asserted and the injuri-
ous conduct alleged.” Holmes v. Securities Investors Pro-
tection Corporation, 503 U.S. 258, 268 (1992). A damages
claim under the statute “is analogous to a number of tort
actions recognized at common law,” Curtis v. Loether, 415
U.S. 189, 195 (1974), and we have repeatedly applied
12           BANK OF AMERICA CORP. v. MIAMI

                     Opinion of the Court

directness principles to statutes with “common-law foun-
dations,” Anza v. Ideal Steel Supply Corp., 547 U.S. 451,
457 (2006). “ ‘The general tendency’ ” in these cases, “ ‘in
regard to damages at least, is not to go beyond the first
step.’ ” Hemi Group, LLC v. City of New York, 559 U.S. 1,
10 (2010). What falls within that “first step” depends in
part on the “nature of the statutory cause of action,”
Lexmark, supra, at ___ (slip op., at 14), and an assessment
“ ‘of what is administratively possible and convenient,’ ”
Holmes, supra, at 268.
    The parties have asked us to draw the precise bounda-
ries of proximate cause under the FHA and to determine
on which side of the line the City’s financial injuries fall.
We decline to do so. The Eleventh Circuit grounded its
decision on the theory that proximate cause under the
FHA is “based on foreseeability” alone. 800 F.3d, at 1282.
We therefore lack the benefit of its judgment on how the
contrary principles we have just stated apply to the FHA.
Nor has any other court of appeals weighed in on the
issue. The lower courts should define, in the first in-
stance, the contours of proximate cause under the FHA
and decide how that standard applies to the City’s claims
for lost property-tax revenue and increased municipal
expenses.
                            IV
  The judgments of the Court of Appeals for the Eleventh
Circuit are vacated, and the cases are remanded for fur-
ther proceedings consistent with this opinion.

                                             It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of these cases.
                 Cite as: 581 U. S. ____ (2017)           1

                    Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 15–1111 and 15–1112
                         _________________


     BANK OF AMERICA CORPORATION, ET AL.,
                PETITIONERS
15–1111              v.
           CITY OF MIAMI, FLORIDA

     WELLS FARGO & CO., ET AL., PETITIONERS
15–1112               v.
            CITY OF MIAMI, FLORIDA
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [May 1, 2017]

  JUSTICE THOMAS, with whom JUSTICE KENNEDY and
JUSTICE ALITO join, concurring in part and dissenting in
part.
  These cases arise from lawsuits filed by the city of Mi-
ami alleging that residential mortgage lenders engaged in
discriminatory lending practices in violation of the Fair
Housing Act (FHA). The FHA prohibits “discrimination”
against “any person” because of “race, color, religion, sex,
handicap, familial status, or national origin” with respect
to the “sale or rental” of “a dwelling.” 42 U.S. C. §3604;
accord, §3605(a); §3606. Miami’s complaints do not allege
that any defendant discriminated against it within the
meaning of the FHA. Neither is Miami attempting to
bring a lawsuit on behalf of its residents against whom
petitioners allegedly discriminated.      Rather, Miami’s
theory is that, between 2004 and 2012, petitioners’ alleg-
edly discriminatory mortgage-lending practices led to
defaulted loans, which led to foreclosures, which led to
2             BANK OF AMERICA CORP. v. MIAMI

                     Opinion of THOMAS, J.

vacant houses, which led to decreased property values,
which led to reduced property taxes and urban blight. See
800 F.3d 1262, 1268 (CA11 2015); 801 F.3d 1258, 1266
(CA11 2015). Miami seeks damages from the lenders for
reduced property tax revenues and for the cost of in-
creased municipal services—“police, firefighters, building
inspectors, debris collectors, and others”—deployed to
attend to the blighted areas. 800 F.3d, at 1269; 801 F. 3d,
at 1263.
  The Court today holds that Congress intended to remedy
those kinds of injuries when it enacted the FHA, but
leaves open the question whether Miami sufficiently al-
leged that the discriminatory lending practices caused its
injuries. For the reasons explained below, I would hold
that Miami’s injuries fall outside the FHA’s zone of inter-
ests. I would also hold that, in any event, Miami’s alleged
injuries are too remote to satisfy the FHA’s proximate-
cause requirement.
                                I
   A plaintiff seeking to bring suit under a federal statute
must show not only that he has standing under Article III,
ante, at 5, but also that his “complaint fall[s] within the
zone of interests protected by the law” he invokes,
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572
U. S. ___, ___ (2014) (slip op., at 7) (internal quotation
marks omitted). The zone-of-interests requirement is
“root[ed]” in the “common-law rule” providing that a plain-
tiff may “recover under the law of negligence for injuries
caused by violation of a statute” only if “the statute ‘is
interpreted as designed to protect the class of persons in
which the plaintiff is included, against the risk of the type
of harm which has in fact occurred as a result of its viola-
tion.’ ” Id., at ___, n. 5 (slip op., at 11, n. 5) (quoting W.
Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser and
Keeton on Law of Torts §36, pp. 229–230 (5th ed. 1984)).
                 Cite as: 581 U. S. ____ (2017)            3

                    Opinion of THOMAS, J.

   We have “made clear” that “Congress is presumed to
legislate against the background” of that common-law
rule. Lexmark, 572 U. S., at ___ (slip op., at 10) (internal
quotation marks omitted). We thus apply it “to all statu-
torily created causes of action . . . unless it is expressly
negated.”    Ibid. (emphasis added; internal quotation
marks omitted). “Whether a plaintiff comes within the
zone of interests is an issue that requires us to determine,
using traditional tools of statutory interpretation, whether
a legislatively conferred cause of action encompasses a
particular plaintiff ’s claim.” Id., at ___ (slip op., at 8)
(internal quotation marks omitted).
                             A
   Nothing in the text of the FHA suggests that Congress
intended to deviate from the zone-of-interests limitation.
The statute’s private-enforcement mechanism provides
that only an “aggrieved person” may sue, §3613(a)(1)(A),
and the statute defines “aggrieved person” to mean some-
one who “claims to have been injured by a discriminatory
housing practice” or who believes he “will be injured by a
discriminatory housing practice that is about to occur,”
§§3602(i)(1), (2). That language does not hint—much less
expressly provide—that Congress sought to depart from
the common-law rule.
   We have considered similar language in other statutes
and reached the same conclusion. In Thompson v. North
American Stainless, LP, 562 U.S. 170 (2011), for example,
we considered Title VII’s private-enforcement provision,
which provides that “ ‘a person claiming to be aggrieved’ ”
may file an employment discrimination charge with the
Equal Employment Opportunity Commission. Id., at 173
(quoting §2000e–5(b)). We unanimously concluded that
Congress did not depart from the zone-of-interests limita-
tion in Title VII by using that language. Id., at 175–178.
And in Lexmark, we interpreted a provision of the Lan-
4             BANK OF AMERICA CORP. v. MIAMI

                     Opinion of THOMAS, J.

ham Act that permitted “any person who believes that he
or she is likely to be damaged by a defendant’s false adver-
tising” to sue. 572 U. S., at ___ (slip op., at 10) (internal
quotation marks omitted). Even when faced with the
broader “any person” language, we expressly rejected the
argument that the statute conferred a cause of action upon
anyone claiming an Article III injury in fact. We observed
that it was unlikely that “Congress meant to allow all
factually injured plaintiffs to recover,” and we concluded
that the zone-of-interests test was the “appropriate tool for
determining who may invoke the cause of action” under
the statute. Id., at ___, ___ (slip op., at 10, 11) (internal
quotation marks omitted).
   To be sure, some language in our older precedents sug-
gests that the FHA’s zone of interests extends to the limits
of Article III. See Trafficante v. Metropolitan Life Ins. Co.,
409 U.S. 205, 209 (1972); Gladstone, Realtors v. Village of
Bellwood, 441 U.S. 91, 109 (1979); Havens Realty Corp. v.
Coleman, 455 U.S. 363, 372 (1982). But we have since
described that language as “ill-considered” dictum leading
to “absurd consequences.” Thompson, 562 U.S., at 176.
And we have observed that the “holdings of those cases are
compatible with the “ ‘zone of interests’ limitation” de-
scribed in Thompson. Ibid. That limitation provides that
a plaintiff may not sue when his “interests are so margin-
ally related to or inconsistent with the purposes implicit in
the statute that it cannot be assumed that Congress in-
tended to permit the suit.” Id., at 178 (internal quotation
marks omitted). It thus “exclud[es] plaintiffs who might
technically be injured in an Article III sense but whose
interests are unrelated to the statutory prohibitions.”
Ibid.
                            B
  In my view, Miami’s asserted injuries are “so marginally
related to or inconsistent with the purposes” of the FHA
                 Cite as: 581 U. S. ____ (2017)            5

                     Opinion of THOMAS, J.

that they fall outside the zone of interests. Here, as in any
other case, the text of the FHA defines the zone of inter-
ests that the statute protects. See Lexmark, supra, at ___
(slip op., at 9). The FHA permits “[a]n aggrieved person”
to sue, §3613(a)(1)(A), if he “claims to have been injured by
a discriminatory housing practice” or believes that he “will
be injured by a discriminatory housing practice that is
about to occur,” §§3602(i)(1), (2) (emphasis added). Specif-
ically, the FHA makes it unlawful to do any of the follow-
ing on the basis of “race, color, religion, sex, handicap,
familial status, or national origin”: “refuse to sell or rent
. . . a dwelling,” §3604(a); discriminate in the “terms,
conditions, or privileges of sale or rental of a dwelling, or
in the provision of services or facilities in connection
therewith,” §3604(b); “make, print, or publish . . . any
notice, statement, or advertisement, with respect to the
sale or rental of a dwelling that indicates any preference,
limitation, or discrimination,” §3604(c); “represent to any
person . . . that any dwelling is not available for inspec-
tion, sale, or rental when such dwelling is in fact so avail-
able,” §3604(d); “induce any person to sell or rent any
dwelling by representations regarding the entry or pro-
spective entry into the neighborhood of a person or per-
sons of ” certain characteristics, §3604(e); or discriminate
in the provision of real estate or brokerage services,
§§3605, 3606. The quintessential “aggrieved person” in
cases involving violations of the FHA is a prospective
home buyer or lessee discriminated against during the
home-buying or leasing process. Our cases have also
suggested that the interests of a person who lives in a
neighborhood or apartment complex that remains segre-
gated (or that risks becoming segregated) as a result of a
discriminatory housing practice may be arguably within
the outer limit of the interests the FHA protects. See
Trafficante, supra, at 211 (concluding that one purpose of
the FHA was to promote “truly integrated and balanced
6            BANK OF AMERICA CORP. v. MIAMI

                     Opinion of THOMAS, J.

living patterns” (internal quotation marks omitted)).
   Miami’s asserted injuries are not arguably related to the
interests the statute protects. Miami asserts that it re-
ceived “reduced property tax revenues,” App. 233, 417, and
that it was forced to spend more money on “municipal
services that it provided and still must provide to remedy
blight and unsafe and dangerous conditions,” id., at 417;
see also ante, at 2. The city blames these expenditures on
the falling property values and vacant homes that resulted
from foreclosures. But nothing in the text of the FHA
suggests that Congress was concerned about decreased
property values, foreclosures, and urban blight, much less
about strains on municipal budgets that might follow.
   Miami’s interests are markedly distinct from the inter-
ests this Court confronted in Trafficante, Gladstone, and
Havens. In Trafficante, one white and one black tenant of
an apartment complex sued on the ground that the com-
plex discriminated against nonwhite rental applicants.
409 U.S., at 206–208. They argued that this discrimina-
tion deprived them of the social and economic benefits of
living in an integrated community. Id., at 208. In Glad-
stone, residents in a village sued based on alleged discrim-
ination in the home-buying process. 441 U.S., at 93–95.
They contended that white home buyers were steered
away from a racially integrated neighborhood and toward
an all-white neighborhood, whereas black home buyers
were steered away from the all-white neighborhood and
toward the integrated neighborhood. Id., at 95. The
plaintiffs thus alleged that they were “denied their right to
select housing without regard to race.” Ibid. (internal
quotation marks omitted). The village also sued, alleging
that the FHA violations were affecting its “racial composi-
tion, replacing what is presently an integrated neighbor-
hood with a segregated one” and that its budget was
strained from resulting lost tax revenues. Id., at 110.
Finally, in Havens, one white and one black plaintiff sued
                  Cite as: 581 U. S. ____ (2017)             7

                     Opinion of THOMAS, J.

after having posed as “testers,” for the purpose of “collect-
ing evidence of unlawful steering practices.” 455 U.S., at
373. According to their complaint, the owner of an apart-
ment complex had told the white plaintiff that apartments
were available, but had told the black plaintiff that
apartments were not. Id., at 368. The Court held that the
white plaintiff could not sue, because he had been provided
truthful information, but that the black plaintiff could sue,
because the FHA requires truthful information about
housing without regard to race. Id., at 374–375. In all
three of these cases, the plaintiffs claimed injuries based
on racial steering and segregation—interests that, under
this Court’s precedents, at least arguably fall within the
zone of interests that the FHA protects.
  Miami’s asserted injuries implicate none of those inter-
ests. Miami does not assert that it was injured based on
efforts by the lenders to steer certain residents into one
neighborhood rather than another. Miami does not even
assert that it was injured because its neighborhoods were
segregated. Miami therefore is not, as the majority de-
scribes, “similarly situated” to the plaintiffs in Trafficante,
Gladstone, and Havens. Ante, at 7. Rather, Miami asserts
injuries allegedly resulting from foreclosed-upon and then
vacant homes. The FHA’s zone of interests is not so ex-
pansive as to include those kinds of injuries.
                             C
  The Court today reaches the opposite conclusion, resting
entirely on the brief mention in Gladstone of the village’s
asserted injury of reduced tax revenues, and on principles
of stare decisis. See ante, at 9. I do not think Gladstone
compels the conclusion the majority reaches. Unlike these
cases, Gladstone involved injuries to interests in “racial
balance and stability,” 441 U.S., at 111, which, our cases
have suggested, arguably fall within the zone of interests
protected by the FHA, see supra, at 6. The fact that the
8            BANK OF AMERICA CORP. v. MIAMI

                     Opinion of THOMAS, J.

village plaintiff asserted a budget-related injury in addi-
tion to its racial-steering injury does not mean that a city
alleging only a budget-related injury is authorized to sue.
A budget-related injury might be necessary to establish a
sufficiently concrete and particularized injury for purposes
of Article III, but it is not sufficient to satisfy the FHA’s
zone-of-interests limitation.
   Although the Court’s reliance on Gladstone is misplaced,
its opinion today is notable primarily for what it does not
say. First, the Court conspicuously does not reaffirm the
broad language from Trafficante, Gladstone, and Havens
suggesting that Congress intended to permit any person
with Article III standing to sue under the FHA. The Court
of Appeals felt bound by that language, see 800 F.3d, at
1277; 801 F. 3d, at 1266, and we granted review, despite
the absence of a circuit conflict, to decide whether the
language survived Thompson and Lexmark, see Brief for
Petitioner in No. 15–1111, p. i (“By limiting suit to ‘ag-
grieved person[s],’ did Congress require that an FHA
plaintiff plead more than just Article III injury-in-fact?”);
Brief for Petitioner in No. 15–1112, p. i (“Whether the
term ‘aggrieved’ in the Fair Housing Act imposes a zone-
of-interests requirement more stringent than the injury-in-
fact requirement of Article III”). Today’s opinion avoids
those questions presented and thus cannot be read as
retreating from our more recent precedents on the zone-of-
interests limitation.
   Second, the Court does not reject the lenders’ arguments
about many other kinds of injuries that fall outside of the
FHA’s zone of interests. We explained in Thompson that
an expansive reading of Title VII’s zone of interests would
allow a shareholder “to sue a company for firing a valuable
employee for racially discriminatory reasons, so long as he
could show that the value of his stock decreased as a
consequence.” 562 U.S., at 177. Petitioners similarly
argue that, if Miami can sue for lost tax revenues under
                  Cite as: 581 U. S. ____ (2017)            9

                     Opinion of THOMAS, J.

the FHA, then “plumbers, utility companies, or any other
participant in the local economy could sue the Banks to
recover business they lost when people had to give up
their homes and leave the neighborhood as a result of the
Banks’ discriminatory lending practices.” Ante, at 8 (cit-
ing petitioners’ briefs). The Court today decides that it
“need not discuss” this argument because Gladstone and
stare decisis compel the conclusion that Miami can sue.
Ante, at 8. That conclusion is wrong, but at least it is
narrow. Accordingly, it should not be read to authorize
suits by local businesses alleging the same injuries that
Miami alleges here.
                               II
   Although I disagree with its zone-of-interests holding, I
agree with the Court’s conclusions about proximate cause,
as far as they go. The Court correctly holds that “foresee-
ability alone is not sufficient to establish proximate cause
under the FHA.” Ante, at 10. Instead, the statute re-
quires “ ‘some direct relation between the injury asserted
and the injurious conduct alleged.’ ” Ante, at 11 (quoting
Holmes v. Securities Investor Protection Corporation, 503
U.S. 258, 268 (1992)).
   After articulating this test for proximate cause, the
Court remands to the Court of Appeals because it “de-
cline[s]” to “draw the precise boundaries of proximate
cause under the FHA” or to “determine on which side of
the line the City’s financial injuries fall.” Ante, at 12. But
these cases come to the Court on a motion to dismiss, and
the Court of Appeals has no advantage over us in evaluat-
ing the complaint’s proximate-cause theory. Moreover, the
majority opinion leaves little doubt that neither Miami nor
any similarly situated plaintiff can satisfy the rigorous
standard for proximate cause that the Court adopts and
leaves to the Court of Appeals to apply. See ante, at 11
(“The general tendency in these cases, in regard to damages
10            BANK OF AMERICA CORP. v. MIAMI

                     Opinion of THOMAS, J.

at least, is not to go beyond the first step” (internal quota-
tion marks omitted)).
   Miami’s own account of causation shows that the link
between the alleged FHA violation and its asserted inju-
ries is exceedingly attenuated. According to Miami, the
lenders’ injurious conduct was “target[ing] black and
Latino customers in Miami for predatory loans.” Brief for
Respondent in No. 15–1111, p. 4 (internal quotation marks
omitted). And according to Miami, the injuries asserted
are its “loss of tax revenues” and its expenditure of “addi-
tional monies on municipal services to address” the conse-
quences of urban blight. Id., at 6.
   As Miami describes it, the chain of causation between
the injurious conduct and its asserted injuries proceeds as
follows: As a result of the lenders’ discriminatory loan
practices, borrowers from predominantly minority neigh-
borhoods were likely to default on their home loans, lead-
ing to foreclosures. Id., at 5–6. The foreclosures led to
vacant houses. Id., at 6. The vacant houses, in turn, led
to decreased property values for the surrounding homes.
Ibid. Finally, those decreased property values resulted in
homeowners paying lower property taxes to the city gov-
ernment. Ibid. Also, Miami explains, the foreclosed-upon,
vacant homes eventually led to “vagrancy, criminal activity,
and threats to public health and safety,” which the city
had to address through the expenditures of municipal
resources. Ibid. And all this occurred, according to Mi-
ami, between 2004 and 2012. See ibid. The Court of
Appeals will not need to look far to discern other, inde-
pendent events that might well have caused the injuries
Miami alleges in these cases.
   In light of this attenuated chain of causation, Miami’s
asserted injuries are too remote from the injurious conduct
it has alleged. See Associated Gen. Contractors of Cal.,
Inc. v. Carpenters, 459 U.S. 519, 532, n. 25 (1983). In-
deed, any other conclusion would lead to disquieting con-
                 Cite as: 581 U. S. ____ (2017)          11

                    Opinion of THOMAS, J.

sequences. Under Miami’s own theory of causation, its
injuries are one step further removed from the allegedly
discriminatory lending practices than the injuries suffered
by the neighboring homeowners whose houses declined in
value. No one suggests that those homeowners could sue
under the FHA, and I think it is clear that they cannot.
Accordingly, I would hold that Miami has failed to suffi-
ciently plead proximate cause under the FHA.
                          III
 For the foregoing reasons, I would reverse the Court of
Appeals.